EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in a telephone interview with Sujin Park on 8/25/2022.


The application has been amended as follows:













1-6.    (Canceled)

7.	(Currently Amended): A surveillance system, comprising:
a first network camera configured to capture an image and detect an event; 
          a second network camera;
          a gateway comprising:
                    a communication module configured to communicate with the first network       camera and the second network camera; and
                   a processor configured to recognize a motion of a subject based on event information transmitted by the first network camera and to transmit subject information generated based on the motion of the subject to the second network camera, 
wherein: 
         the second network camera is configured to, based on the subject information received from the gateway, change an operation mode to a standby mode in which the second network camera is configured to acquire a low-quality image; 
        the second network camera is configured to, based on detecting the event in the standby mode, change the operation mode to an active mode in which the second network camera is configured to acquire a high-quality image;
          the subject information comprises at least one selected from among a moving direction of the subject and a moving speed of the subject;
        the first or second network camera is configured to capture an image of a surveillance region and perform at least one operation selected from the group consisting of panning, tilting, and zooming; and
        the processor is further configured to control the first or second network camera to perform the at least one operation selected from the group consisting of panning, tilting, and zooming with respect to the moving direction of the subject, 
wherein the first network camera is configured to, based on detecting the event in a sleep mode, change the operation mode from the sleep mode to the active mode,  
wherein the second network camera is configured to, based on the subject information received from the gateway, change the operation mode from the sleep mode to the standby mode, and 
wherein an event sensing period to detect the event in the standby mode is shorter than that in the sleep mode.


8-21. (Canceled)
22.  (Previously Presented): The surveillance system of claim 7, wherein frame rate of the second network camera in the standby mode is lower than the frame rate of the second network camera in the active mode.

23. (Previously Presented): The surveillance system of claim 22, wherein:
the second network camera comprises an encoder configured to encode the image captured by the second network camera; and
compression ratio of the encoder in the standby mode is higher than the compression ratio of the encoder in the active mode.

24-26. (Canceled).

27-28. (Canceled).

29. (Previously Presented): The surveillance system of claim 7, wherein the gateway is configured to, based on receiving the event information from the first network camera, detect the second network camera that is located within a certain distance from the first network camera, among a plurality of network cameras included in the surveillance system, and transmit the subject information to the detected second network camera. 

30. (Previously Presented): The surveillance system of claim 7, wherein the gateway is configured to, based on receiving the event information from the first network camera, detect the second network camera located on a path predicted based on the moving direction of the subject, and transmit the subject information to the detected second network camera. 








REASONS FOR ALLOWANCE
2.      The following is an examiner’s statement of reasons for allowance: 
         Prior art of record fails to teach or reasonably suggest the second camera based on subject information received from the gateway, change an operation mode to a standby mode to acquire a low quality image and based on detecting the event in the standby mode, change the operation mode to an active mode to acquire a high quality image when taking the claim as a whole.

         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










				Contact
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov